First of all, let me join the other 
representatives who have spoken before me in congratulating you warmly. Sir, 
on your unanimous election to the presidency of the forty-seventh session of 
the United Nations General Assembly. Your election to this high office is not 
only proof of the confidence which the Assembly has in you, but a great honour 

as well to your country, Bulgaria. We are confident that, under your able 
leadership, our deliberations will be steered to a successful conclusion. 
I also wish to pay a tribute to your predecessor. Ambassador Samir 
Shihabi of Saudi Arabia, for the great diplomatic skills with which he 
successfully led the forty-sixth session. 
We are happy to welcome the several Members that joined our Organization 
in the past year. With their admission, the United Nations has moved once 
again closer to the realization of the principle of universality of 
membership. We are encouraged by their commitment to the principles and 
objectives of the Charter and we look forward to working closely with them in 
the days ahead in creating a better world for mankind through this 
Organization. Their admission comes at a very significant moment in the 
history of the United Nations, a time when our Organization is undergoing 
revitalization and reorganization and is poised to meet the new challenges in 
the rapidly changing international scene.* 
The successes of the United Nations and the important contribution that 
it is expected to make towards the maintenance of international peace and 
security will in no small measure depend on the efforts of our new 
Secretary-General, Mr. Boutros Boutros-Ghali. We commend him for his timely 
report, "An Agenda for Peace", in which he analyses and offers pragmatic 
recommendations on ways of strengthening and making more efficient the 
capacity of the United Nations for preventive diplomacy, peacemaking and 
peace-keeping. 
Security based on the old theory of deterrence has failed to guarantee 
mankind a world without the threat of war and nuclear holocaust. Kenya 

believes that peace is not merely the absence of war but the absence of the 
threat of war or of the use of force in international relations and in all 
spheres of life as well. The end of super-Power rivalry and the demise of the 
cold-war era offer the world a rare opportunity not only to reorganize 
international relations but also to create a peaceful atmosphere devoid of 
nuclear threat. Positive steps have been taken in Geneva in the Conference on 
Disarmament through the successful conclusion of the negotiations on the 
chemical weapons Convention. Kenya is happy to be among the many States which 
have sponsored a draft resolution, to be placed before this Assembly at the 
current session, on chemical and bacteriological weapons under the Convention 
on the prohibition of the development, production, stockpiling and use of 
chemical weapons. 
As important as all these developments are, Kenya still holds to the view 
that a comprehensive test ban is the only viable way of stopping the momentum 
of the nuclear arms race. It is the most appropriate tool for practical arms 
control policies geared towards preventing further arms escalation. In this 
regard, the accession by China and France to the non-proliferation Treaty is a 
welcome step in the right direction. 
Kenya welcomed without reservation the collapse of the bipolar structure 
of the cold war. However, the consequences of the change have been 
devastating to some and catastrophic to others. One thing is clear. The 
changes, although desired and necessary, have come in too rapidly for most. 
Consequently, instead of being a triumph for democracy, the changes now 
present a serious challenge, not only for democracy and the survival of the 
democratic institutions they were meant to strengthen, but also a severe test 
of the will and the capacity of the United Nations and its institutions to 
respond effectively to the resultant crises. 

Somalia is a particularly distressing example. In the words of our 
Secretary-General, as contained in his report of 11 September 1992 on the work 
of this Organization: 
"Somalia poses a particularly difficult challenge to the United 
Nations. A means must be found of responding to the urgent and 
overwhelming needs of a population increasingly desperate in the face of 
widespread hunger, the absence of national administration, almost 
complete destruction of basic infrastructure and acute insecurity." 
(A/47/1, para. 145) 
As a neighbour to Somalia, Kenya has had to bear more than its fair share 
of Somali refugees, now standing at well over half a million people. Close to 
6 million out of Somali's population of 7 million people are in serious 
distress, with some 2 million condemned to certain death before this human 
tragedy is eventually brought to a conclusion. 
 
We thank the Secretary-General and his team for their tireless efforts in 
putting together a comprehensive and multifaceted programme of action covering 
humanitarian relief, the consolidation of a cease-fire, the reduction of 
organized violence and national reconciliation. The United Nations 
Under-Secretary-General for Humanitarian Affairs, Ambassador Jan Eliasson, has 
also done commendably well in coordinating United Nations assistance to 
Somalia. Kenya still remains ready to offer the necessary facilities to 
United Nations agencies, and inter-governmental and non-governmental 
organizations to assist Somalia. 
While humanitarian assistance is of the utmost priority in the present 
circumstances, we in Kenya have not lost sight of the paramount importance of 
the need for a round table. There is absolutely no alternative to dialogue. 
My President, His Excellency Daniel Arap Moi, has constantly reminded the 
Somali leaders that they must put the interests of the Somali people before 
their own narrow and personal interests. Kenya will do whatever it can, along 
with its neighbours, to assist all Somali factions, without exclusion, to come 
together and discuss a durable solution to this tragedy. 
Elsewhere in Africa there have been encouraging trends of reconciliation 
and amicable solutions to ethnic or ideological conflicts, which have retarded 
progress for decades. We salute the people of Mozambique and Angola for 
opting for dialogue to solve their differences. 
We also look forward to a peaceful solution, at long last, to the 
problems of Cambodia and divided Korea, and support the initiatives in Central 
America to solve their problems through the regional approach, as provided for 
in the Charter. 

The situation in the Middle East is still far from settled. However we 
express cautious optimism at the current rounds of talks initiated by 
Secretary of State James Baker, involving the most important protagonists in 
the Middle East conflict, the Palestinians. 
The developments in South Africa are also of great encouragement to us. 
We look forward to the resumption of the Convention for a Democratic South 
Africa (CODESA) talks in order to accelerate movement towards genuine 
democracy in that country. 
This session of the General Assembly is taking place at a time of 
increased globalization of the world economy with promising opportunities for 
all countries, rich and poor. Unfortunately the benefits accruing from this 
globalization are not being uniformly distributed. The economies of the 
developing countries are characterized by a mounting debt burden, negative 
balance-of-payments positions, declining investments, reduced external 
creditworthiness, and a general backsliding in economic development. 
The flow of international development finance to developing countries, 
both official and commercial, has continued to decline at a time when more is 
needed. This has resulted in the net outflow of resources from the developing 
to the developed countries. In order to reverse this negative trend, the 
developed countries and the international financial institutions need to 
intensify their efforts to increase substantially the rate of financial flows 
to the developing countries on a continuous and assured basis. 
Donor countries which have not done so should make every effort to reach 
the target of 0.7 per cent of their gross national product in official 
development assistance to the developing countries as set out in the United 
Nations International Development Strategy. Aid conditionalities and 

cross-conditionalities imposed on the developing countries by a number of 
donors should be lifted. They are unrealistically stringent and 
counter-productive. There is, therefore, urgent need for donors to re-examine 
their policies in international cooperation in order to avoid actions that 
hurt the already debt-ridden economies of the recipient countries. 
The external debt crisis of the developing countries is being exacerbated 
by volatile exchange rates and currency fluctuations, the collapse of 
commodity prices, a general deterioration in the terms of trade of the debtor 
countries and the domestic financial and economic policies of the creditor 
countries. In an effort to lower inflation the creditor countries have 
adopted measures which have reduced opportunities for the exports of the 
developing countries and led to higher interest rates, further jeopardizing 
the ability of the debtor countries to meet their debt obligations. 
Kenya feels that any meaningful solution to the debt crisis must address 
the real causes of the problem with a view to obtaining a durable solution. 
We welcome the efforts taken by some members of the donor community to reduce 
or cancel the debts owed by the developing countries. An effective and 
lasting solution to the debt problem of developing countries can be achieved 
only through measures directed towards the revitalization of the economic 
growth and development of the developing countries. 
Trade protectionism and the failure by the developed countries totally to 
observe international trade practices have also contributed to reduced market 
opportunities for the exports of the developing countries. Protectionism, 
along with subsidies, has adversely affected the ability of the developing 
countries, particularly those in Africa, to earn badly needed foreign exchange 
and has resulted in developing countries losing some $500 billion a year. 

That is 10 times more than the amount of foreign assistance granted to these 
countries. The situation is worsened by the steeply declining prices of 
commodities on which many developing countries are highly dependent. Since 
the collapse of the International Coffee Agreement in 1989, for example, 
coffee-producing countries have lost more than $10 billion. 
In order to reverse this unfavourable trend, the developed countries 
should dismantle protectionism in world trade and ensure that inward-looking 
regionalism and economic blocs do not undermine the multilateral trading 
system. There is urgent need for an early and successful conclusion of the 
Uruguay Round of the General Agreement on Tariffs and Trade (GATT) 
multilateral trade negotiations. 
The liberalization programmes supported by the donor community, 
especially the International Monetary Fund (IMF) and the World Bank, should 
balance between promoting a market for the industrialized countries and making 
the exports of developing countries more competitive in the world market. 
These programmes should also support processing in the developing countries to 
give their products a higher added value in order to fetch more in 
international markets. 
Some developing countries, including Kenya, with the support of the IMF 
and the World Bank, are implementing structural adjustment programmes. While 
our countries accept the objectives of these structural adjustments, the rates 
and sometimes the methods of implementation advocated by the donor community, 
particularly the IMF and the World Bank, are out of step with our political, 
economic or social capacity to absorb them. Kenya is convinced that the 
sustainability of these programmes cannot be guaranteed unless they are 
compatible with political and social situations in the recipient countries. 

Kenya believes that peace, security and stability cannot be assured in 
the face of the abject poverty in which millions of people in developing 
countries live. We fully endorse the position of developing countries members 
of the Group of 77 that the eradication of poverty constitutes a major 
challenge at the present time. That must be the goal in the revitalization of 
growth and in sustainable development in developing countries. We equally 
support and endorse the recommendation of the Economic and Social Council at 
its 1992 substantive session that the General Assembly should convene a world 
summit for social development in 1995. Such a conference would contribute to 
the important objective of putting people at the centre of development and 
international cooperation. Eradication of poverty is a national objective in 
Kenya and every effort is being made towards that end. 

Kenya, like many other countries in sub-Saharan Africa, has had its share 
of drought and of the shortage of food, which have been compounded by the 
refugee problem. The persistent critical economic and social problems in 
Africa, coupled with the debt-burden, declining prices of commodities, 
vagaries of climate and weather conditions, environmental degradation, 
population increase, and social as well as political effects of structural 
adjustment, have all added to the deterioration of living standards and have 
frustrated efforts for economic recovery. Almost 40 million people in 
sub-Saharan Africa are currently faced with the threat of starvation. 
The Government of Kenya is most appreciative of the response of the 
international community and of the bilateral assistance from friendly 
countries, in the face of the severe drought and crop failure that gripped our 
country. The United Nations Department of Humanitarian Affairs launched a 
Special Appeal for Kenya, alongside the Special Emergency Programme for the 
Horn of Africa. I wish to convey the thanks and gratitude of my country to 
the Secretary-General for this timely action and particularly for releasing to 
the United Nations Children's Fund $2 million from the Central Emergency 
Revolving Fund for the provision of water, emergency drugs, vaccines and 
shelter in the north and north-eastern areas of Kenya. We should like to make 
a further appeal for continued assistance in view of the overwhelming flood of 
refugees and the effect of the drought in Kenya. 
The holding of the United Nations Conference on Environment and 
Development in Rio this year was a clear indication of the concern of humanity 
for the state of the global environment. It Emphasized the fact that the 
continuing deterioration of the environment is a serious threat to the 
survival of the human race and the planet Earth. The agreements reached in 

Rio represent a remarkable achievement by any standard despite the fact that 
they did not meet all our hopes and expectations in all areas. None the less, 
what is gratifying is that the results of the Rio Earth Summit, contained in 
the Rio Declaration and in Agenda 21, provide the basis for a new global 
partnership, embracing the rich and the poor. North and South, East and West. 
Noteworthy is the fact that, for the first time, the world community gave 
its united attention to the process of desertification, one of the problems 
facing the African continent and indeed Kenya. This process has given rise to 
untold levels of poverty and it is time we had an international legal 
instrument that would focus on this scourge. It is therefore pleasing to note 
that the Rio Conference called attention to the need to start work on an 
international convention on desertification, with special reference to Africa. 
In spite of what was accomplished at Rio, we cannot afford to be 
complacent. Much more needs to be done. The road from Rio will be longer and 
perhaps more challenging than the road to Rio. Programmes need to be 
implemented and treaties put into force and strengthened. 
While Kenya is ready to pursue the objectives of sustainable development, 
we have to emphasize that a positive move on the part of developed countries 
is needed in the implementation of provisions regarding new and additional 
resources and technical assistance, as well the transfer of environmentally 
sound technologies, to enable developing countries to play their role. 
Indeed, at Rio, the developed countries reaffirmed their commitment to reach 
the accepted target of 0.7 per cent of gross national product for official 
development aid to augment their aid programmes. While this commitment is 
commendable, Kenya's view is that specific commitments should be spelt out, 
since the success and implementation of Agenda 21 will depend very heavily on 
 
the availability of finance. We also wish to underscore that the 
implementation of sustainable development will be futile if developed 
countries and financial institutions use financial considerations as an excuse 
for interfering in the internal affairs of developing countries or as an 
opportunity to introduce conditionalities. 
The establishment of the Commission for Sustainable Development is 
important since it will provide a focal point of intergovernmental 
decision-making to effect the integration of the environmental and 
developmental strategies contained in Agenda 21. Kenya believes that the only 
way for the new Commission to be most effective in implementing Agenda 21 
would be for the General Assembly to resist any organizational modalities and 
mandates that would create unnecessarily costly and large bureaucratic 
machinery. The Commission should operate as a functional commission of the 
Economic and Social Council within recognized rules of procedure and should be 
elaborated in the context of the ongoing revitalization and rationalization of 
the Council. The policy responsibilities of the Commission must be well 
defined to avoid conflicts with other bodies. It should be both future- and 
development-oriented, providing a forum for the review, further development 
and updating of Agenda 21 in the light of future economic, financial, 
technological, legal and other developments. 
At its forty-sixth session, the General Assembly adopted resolution 
46/164, accepting the idea of convening a United Nations conference on human 
settlements, possibly in 1997, and requested the Secretary-General to submit a 
report on the item. My delegation fully supports this decision, which would 
offer a unique opportunity to evaluate and strengthen the progress of Habitat, 
taking into account the fact that urbanization is one of the fundamental 

environmental problems that we cannot afford to overlook. 
Before concluding, let me comment briefly on the Decade of International 
Law. At its forty-fifth session, the General Assembly declared the 1990s to 
be the United Nations Decade of International Law. Respect and adherence by 
all States to the principles and norms of international law would lead us to a 
more orderly world in which disputes that may arise can be resolved by 
peaceful means. All of us must, therefore, exert every effort to ensure that 
the aims of the Decade are promoted and that meaningful programmes are adopted 
so that the Decade may become a reality. 
It would also be very opportune if, in this Decade of International Law, 
the world were to witness not only the coming into force of the Convention on 
the Law of the Sea, but also its universal acceptance as the comprehensive 
legal order for the world seas. We therefore applaud the Secretary-General in 
these efforts aimed at making this a reality and we wish him well and 
success. We must, however, be very careful that universal acceptance of the 
Convention will not mean unravelling its core principle, which is that the 
high seas and the resources therein are and shall be exploited for the common 
heritage of all mankind. 